THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS. THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF
THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID ACT
AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO AMERICAN MOLD GUARD, INC. THAT SUCH REGISTRATION IS NOT
REQUIRED.

SECURED CONVERTIBLE TERM NOTE

FOR VALUE RECEIVED, each of AMERICAN MOLD GUARD, INC., a California corporation
(the "Parent"), and the other companies listed on Exhibit A attached hereto
(such other companies together with the Parent, each a "Company" and
collectively, the "Companies"), hereby jointly and severally promises to pay to
CALLIOPE CAPITAL CORPORATION, c/o United Corporate Services, Inc., 874 Walker
Road, Suite C, Dover, Delaware 19904, Fax: 914-949-9618 (the "Holder") or its
registered assigns or successors in interest, the sum of Two Million Dollars
($2,000,000), together with any accrued and unpaid interest hereon, on July 19,
2010 (the "Maturity Date") if not indefeasibly sooner paid in full.

Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in that certain Security Agreement dated as of the date
hereof by and among the Companies and the Holder (as amended, modified and/or
supplemented from time to time, the "Security Agreement").

The following terms shall apply to this Secured Convertible Term Note (this
"Note"):


CONTRACT RATE AND AMORTIZATION



Contract Rate

. Subject to Sections 4.2 and 5.10, interest payable on the outstanding
principal amount of this Note (the "
Principal Amount
") shall accrue at a rate per annum equal to the "prime rate" published in
The Wall Street Journal
from time to time (the "
Prime Rate
"), plus two percent (2%) (the "
Contract Rate
"). The Contract Rate shall be increased or decreased as the case may be for
each increase or decrease in the Prime Rate in an amount equal to such increase
or decrease in the Prime Rate; each change to be effective as of the day of the
change in the Prime Rate. The Contract Rate shall not at any time be less than
nine percent (9%) nor greater than eleven percent (11%). Interest shall be (i)
calculated on the basis of a 360 day year, and (ii) payable monthly, in arrears,
commencing on September 1, 2007, on the first business day of each consecutive
calendar month thereafter through and including the Maturity Date, and on the
Maturity Date, whether by acceleration or otherwise.



Contract Rate Payments

. The Contract Rate shall be calculated on the last business day of each
calendar month hereafter (other than for increases or decreases in the Prime
Rate which shall be calculated and become effective in accordance with the terms
of Section 1.1) until the Maturity Date and shall be subject to adjustment as
set forth herein.



Principal Payments

. Amortizing payments of the aggregate principal amount outstanding under this
Note at any time (the "
Principal Amount
") shall be made, jointly and severally, by the Companies on October 1, 2007 and
on the first business day of each succeeding month thereafter through and
including the Maturity Date (each, an "
Amortization Date
"). Subject to Article III below, commencing on the first Amortization Date, the
Companies shall, jointly and severally, make monthly payments to the Holder on
each Repayment Date, each such payment in the amount of $60,606.06 together with
any accrued and unpaid interest on such portion of the Principal Amount plus any
and all other unpaid amounts which are then owing under this Note, the Security
Agreement and/or any other Ancillary Agreement (collectively, the "
Monthly Amount
"). Any outstanding Principal Amount together with any accrued and unpaid
interest and any and all other unpaid amounts which are then owing by the Parent
to the Holder under this Note, the Security Agreement and/or any other Ancillary
Agreement shall be due and payable on the Maturity Date.




CONVERSION AND REDEMPTION



Payment of Monthly Amount

.



Payment in Cash or Common Stock

. If the Monthly Amount (or a portion of such Monthly Amount if not all of the
Monthly Amount may be converted into shares of Common Stock pursuant to Section
3.2) is required to be paid in cash pursuant to Section 2.1(b), then the
Companies shall, jointly and severally, pay the Holder an amount in cash equal
to one hundred percent (100%) of the Monthly Amount (or such portion of such
Monthly Amount to be paid in cash) due and owing to the Holder on the
Amortization Date. If the Monthly Amount (or a portion of such Monthly Amount if
not all of the Monthly Amount may be converted into shares of Common Stock
pursuant to Section 3.2) is required to be paid in shares of Common Stock
pursuant to Section 2.1(b), the number of such shares to be issued by the
Company to the Holder on such Amortization Date (in respect of such portion of
the Monthly Amount converted into shares of Common Stock pursuant to Section
2.1(b)), shall be the number determined by dividing (i) the portion of the
Monthly Amount converted into shares of Common Stock, by (ii) the then
applicable Fixed Conversion Price. For purposes hereof, subject to Section 3.6
hereof, the initial "
Fixed Conversion Price
" means $1.85.



Monthly Amount Conversion Conditions

. Subject to Sections 2.1(a), 2.2, and 3.2 hereof, the Holder shall convert into
shares of Common Stock all or a portion of the Monthly Amount due on each
Amortization Date if the following conditions (the "
Conversion Criteria
") are satisfied: (i) the average closing price of the Common Stock as reported
by Bloomberg, L.P. on the Principal Market for the five (5) trading days
immediately preceding such Amortization Date shall be greater than or equal to
one hundred fifteen percent (115%) of the Fixed Conversion Price and (ii) the
amount of such conversion does not exceed twenty-five percent (25%) of the
aggregate dollar trading volume of the Common Stock for the period of twenty-two
(22) trading days immediately preceding and including such Amortization Date. If
subsection (i) of the Conversion Criteria is met but subsection (ii) of the
Conversion Criteria is not met as to the entire Monthly Amount, the Holder shall
convert only such part of the Monthly Amount that meets subsection (ii) of the
Conversion Criteria. Any portion of the Monthly Amount due on an Amortization
Date that the Holder has not been able to convert into shares of Common Stock
due to the failure to meet the Conversion Criteria, shall be paid in cash by the
Companies, jointly and severally, at the rate of one hundred percent (100)% of
the Monthly Amount otherwise due on such Amortization Date, within three (3)
business days of such Amortization Date.



No Effective Registration

. Notwithstanding anything to the contrary herein, the Parent shall not be
permitted to pay any part of its obligations or the obligations of any other
Company to the Holder hereunder in shares of Common Stock if (a) there fails to
exist an effective current Registration Statement (as defined in the
Registration Rights Agreement) covering the resale of the shares of Common Stock
to be issued in connection with such payment or there fails to exist an
exemption from registration for resale available pursuant to Rule 144 of the
Securities Act and in respect of the Common Stock to be issued in connection
with such payment or (b) an Event of Default (as hereinafter defined) exists and
is continuing, unless such Event of Default is cured within any applicable cure
period or otherwise waived in writing by the Holder.



Optional Redemption in Cash

. The Companies may prepay this Note ("Optional Redemption") by paying to the
Holder a sum of money equal to one hundred thirty percent (130%) of the
Principal Amount outstanding at such time together with accrued but unpaid
interest thereon and any and all other sums due, accrued or payable to the
Holder arising under this Note, the Security Agreement or any other Ancillary
Agreement (the "Redemption Amount") outstanding on the Redemption Payment Date
(as defined below). The Companies shall deliver to the Holder a written notice
of redemption (the "Notice of Redemption") specifying the date for such Optional
Redemption (the "Redemption Payment Date"), which date shall be ten (10)
business days after the date of the Notice of Redemption (the "Redemption
Period"). A Notice of Redemption shall not be effective with respect to any
portion of this Note for which the Holder has previously delivered a Notice of
Conversion (as hereinafter defined) or for conversions elected to be made by the
Holder pursuant to Section 3.3 during the Redemption Period. The Redemption
Amount shall be determined as if the Holder's conversion elections had been
completed immediately prior to the date of the Notice of Redemption. On the
Redemption Payment Date, the Redemption Amount must be paid in good funds to the
Holder. In the event the Companies fail to pay the Redemption Amount on the
Redemption Payment Date as set forth herein, then such Redemption Notice will be
null and void.




HOLDER'S CONVERSION RIGHTS



Optional Conversion

. Subject to the terms set forth in this Article III, the Holder shall have the
right, but not the obligation, at any time prior to the indefeasible payment in
full of the Obligations, to convert all or any portion of the issued and
outstanding Principal Amount and/or accrued interest and fees due and payable
into fully paid and nonassessable shares of Common Stock at the Fixed Conversion
Price. The shares of Common Stock to be issued upon such conversion are herein
referred to as, the "Conversion Shares."



Conversion Limitation

. Notwithstanding anything herein to the contrary, in no event shall the Holder
be entitled to convert any portion of this Note in excess of that portion of
this Note upon conversion of which the sum of (a) the number of shares of Common
Stock beneficially owned by the Holder and its Affiliates (other than shares of
Common Stock which may be deemed beneficially owned through the ownership of the
unconverted portion of this Note or the unexercised or unconverted portion of
any other security of the Holder subject to a limitation on conversion analogous
to the limitations contained herein) and (b) the number of shares of Common
Stock issuable upon the conversion of this Note with respect to which the
determination of this proviso is being made, would result in beneficial
ownership by the Holder and its Affiliates of any amount greater than 9.99% of
the then outstanding shares of Common Stock (whether or not, at the time of such
exercise, the Holder and its Affiliates beneficially own more than 9.99% of the
then outstanding shares of Common Stock). As used herein, the term "Affiliate"
means any person or entity that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
person or entity, as such terms are used in and construed under Rule 144 under
the Securities Act. For purposes of the second preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended, and Regulations 13D-G thereunder, except as
otherwise provided in clause (a) of such sentence. For any reason at any time,
upon written or oral request of the Holder, the Company shall within one (1)
business day confirm orally and in writing to the Holder the number of shares of
Common Stock outstanding as of any given date. The limitations set forth herein
(x) may be waived by the Holder upon provision of no less than sixty-one (61)
days prior written notice to the Company and (y) shall automatically become null
and void (i) following notice to the Company upon the occurrence and during the
continuance of an Event of Default or (ii) upon receipt by the Holder of a
Notice of Redemption, except that at no time shall the Company be obligated to
issue any shares of Common Stock pursuant to the terms of this Note, the
Security Agreement or any Ancillary Agreement if the issuance of such shares of
Common Stock would exceed the aggregate number of shares of Common Stock which
the Company may issue pursuant to the terms of this Note, the Security Agreement
or any Ancillary Agreement without violating the rules or regulations of the
Principal Market (the "Exchange Cap"), except that such limitation shall not
apply in the event that the Company obtains the approval of its stockholders as
required by the applicable rules or regulations of the Principal Market for
issuances of Common Stock in excess of such amount. Notwithstanding the
foregoing, unless the Parent has previously obtained approval from its
stockholders with respect o the issuance of securities pursuant to this Note,
and notwithstanding anything herein to the contrary, the Holder is not entitled
to convert any portion of this Note if, upon such conversion, the Holder would
own 20% or more of the Parent's outstanding Common Stock. The Parent agrees
that, at its next annual meeting of stockholders, it will solicit stockholder
approval of the issuance of shares under this Note even if the Holder would own
20% or more of the outstanding Common Stock after such issuance.



Mechanics of Holder's Conversion

. In the event that the Holder elects to convert this Note into Common Stock,
the Holder shall give notice of such election by delivering an executed and
completed notice of conversion in substantially the form of Exhibit B hereto
(appropriate completed) ("Notice of Conversion") to the Parent and such Notice
of Conversion shall provide a breakdown in reasonable detail of the Principal
Amount, accrued interest and fees that are being converted. On each Conversion
Date (as hereinafter defined) and in accordance with its Notice of Conversion,
the Holder shall make the appropriate reduction to the Principal Amount, accrued
interest and fees as entered in its records and shall provide written notice
thereof to the Parent within two (2) business days after the Conversion Date.
Each date on which a Notice of Conversion is delivered or telecopied to the
Parent in accordance with the provisions hereof shall be deemed a Conversion
Date (the "Conversion Date"). Pursuant to the terms of the Notice of Conversion,
the Parent will issue instructions to the transfer agent accompanied by an
opinion of counsel within one (1) business day of the date of the delivery to
the Parent of the Notice of Conversion and shall cause the transfer agent to
transmit the certificates representing the Conversion Shares to the Holder by
crediting the account of the Holder's designated broker with the Depository
Trust Corporation ("DTC") through its Deposit Withdrawal Agent Commission
("DWAC") system within three (3) business days after receipt by the Parent of
the Notice of Conversion (the "Delivery Date"). In the case of the exercise of
the conversion rights set forth herein the conversion privilege shall be deemed
to have been exercised and the Conversion Shares issuable upon such conversion
shall be deemed to have been issued upon the date of receipt by the Parent of
the Notice of Conversion. The Holder shall be treated for all purposes as the
record holder of the Conversion Shares, unless the Holder provides the Parent
written instructions to the contrary.



Late Payments

. The Companies understand that a delay in the delivery of the Conversion Shares
in the form required pursuant to this Article beyond the Delivery Date could
result in economic loss to the Holder. As compensation to the Holder for such
loss, in addition to all other rights and remedies which the Holder may have
under this Note, applicable law or otherwise, the Companies shall, jointly and
severally, pay late payments to the Holder for any late issuance of Conversion
Shares in the form required pursuant to this Article II upon conversion of this
Note, in the amount equal to $500 per business day after the Delivery Date. The
Companies shall, jointly and severally, make any payments incurred under this
Section in immediately available funds upon demand.



Conversion Mechanics

. The number of shares of Common Stock to be issued upon each conversion of this
Note shall be determined by dividing that portion of the principal and interest
and fees to be converted, if any, by the then applicable Fixed Conversion Price.
In the event of any conversions of a portion of the outstanding Principal Amount
pursuant to this Article III, such conversions shall be deemed to constitute
conversions of the outstanding Principal Amount applying to Monthly Amounts for
the remaining Amortization Dates in chronological order. In connection with the
conversion of the indebtedness evidenced by this Note, no fractional shares of
Common Stock shall be issued, but in lieu thereof the Parent shall pay a cash
adjustment in respect of such fractional interest in an amount equal to such
fractional interest multiplied by the Exercise Price (as defined in the Warrant)
per share of Common Stock on the day on which such indebtedness evidenced by
this Note is deemed to have been converted.



Adjustment Provisions

. The Fixed Conversion Price and number and kind of shares or other securities
to be issued upon conversion determined pursuant to this Note shall be subject
to adjustment from time to time upon the occurrence of certain events during the
period that this conversion right remains outstanding, as follows:



Reclassification

. If the Parent at any time shall, by reclassification or otherwise, change the
Common Stock into the same or a different number of securities of any class or
classes, this Note, as to the unpaid Principal Amount and accrued interest
thereon, shall thereafter be deemed to evidence the right to purchase an
adjusted number of such securities and kind of securities as would have been
issuable as the result of such change with respect to the Common Stock (i)
immediately prior to or (ii) immediately after, such reclassification or other
change at the sole election of the Holder.



Stock Splits, Combinations and Dividends

. If the shares of Common Stock are subdivided or combined into a greater or
smaller number of shares of Common Stock, or if a dividend is paid on the Common
Stock or any preferred stock issued by the Parent in shares of Common Stock, the
Fixed Conversion Price shall be proportionately reduced in case of subdivision
of shares or stock dividend or proportionately increased in the case of
combination of shares, in each such case by the ratio which the total number of
shares of Common Stock outstanding immediately after such event bears to the
total number of shares of Common Stock outstanding immediately prior to such
event.



Reservation of Shares

. During the period the conversion right exists, the Parent will reserve from
its authorized and unissued Common Stock a sufficient number of shares to
provide for the issuance of Conversion Shares upon the full conversion of this
Note and the Warrants. The Parent represents that upon issuance, the Conversion
Shares will be duly and validly issued, fully paid and non-assessable. The
Parent agrees that its issuance of this Note shall constitute full authority to
its officers, agents, and transfer agents who are charged with the duty of
executing and issuing stock certificates to execute and issue the necessary
certificates for the Conversion Shares upon the conversion of this Note.



Registration Rights

. The Holder has been granted registration rights with respect to the Conversion
Shares as set forth in the Registration Rights Agreement.



Issuance of New Note

. Upon any partial conversion of this Note, a new Note containing the same date
and provisions of this Note shall, at the request of the Holder, be issued by
the Companies to the Holder for the principal balance of this Note and interest
which shall not have been converted or paid. Subject to the provisions of
Article IV of this Note, the Companies shall not pay any costs, fees or any
other consideration to the Holder for the production and issuance of a new Note.




EVENTS OF DEFAULT



Events of Default

. The occurrence of an Event of Default under the Security Agreement shall
constitute an event of default ("Event of Default") hereunder.



Default Interest

. Following the occurrence and during the continuance of an Event of Default,
each Company shall, jointly and severally, pay additional interest on the
outstanding principal balance of this Note in an amount equal to one percent
(1%) per month, and all outstanding Obligations, including unpaid interest,
shall continue to accrue interest at such additional interest rate from the date
of such Event of Default until the date such Event of Default is cured or
waived.



Default Payment

. Following the occurrence and during the continuance of an Event of Default,
the Holder, at its option, may elect, in addition to all rights and remedies of
the Holder under the Security Agreement and the Ancillary Agreements and all
obligations of each Company under the Security Agreement and the Ancillary
Agreements, to require the Companies, jointly and severally, to make a Default
Payment ("Default Payment"). The Default Payment shall be one hundred fifteen
percent (115%) of the outstanding principal amount of the Note, plus accrued but
unpaid interest, all other fees then remaining unpaid, and all other amounts
payable hereunder. The Default Payment shall be applied first to any fees due
and payable to the Holder pursuant to the Notes and/or the Ancillary Agreements,
then to accrued and unpaid interest due on the Notes, the Security Agreement and
then to the outstanding principal balance of the Notes. The Default Payment
shall be due and payable immediately on the date that the Holder has demanded
payment of the Default Payment pursuant to this Section 4.3.




MISCELLANEOUS



Conversion Privileges

. The conversion privileges set forth in Article III shall remain in full force
and effect immediately from the date hereof until the date this Note is
indefeasibly paid in full and irrevocably terminated.



Cumulative Remedies

. The remedies under this Note shall be cumulative.



Failure or Indulgence Not Waiver

. No failure or delay on the part of the Holder hereof in the exercise of any
power, right or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other right, power or privilege. All
rights and remedies existing hereunder are cumulative to, and not exclusive of,
any rights or remedies otherwise available.



Notices

. Any notice herein required or permitted to be given shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party
notified, (b) when sent by confirmed telex or facsimile if sent during normal
business hours of the recipient, if not, then on the next business day, (c) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the respective
Company at the address provided for such Company in the Security Agreement
executed in connection herewith, and to the Holder at the address provided in
the Security Agreement for the Holder, with a copy to Laurus Capital Management,
LLC, Attn: Portfolio Services, 335 Madison Avenue, 10th Floor, New York, New
York 10017, facsimile number (212) 541-4410, or at such other address as the
respective Company or the Holder may designate by ten (10) days advance written
notice to the other parties hereto. A Notice of Conversion shall be deemed given
when made to the Parent pursuant to the Security Agreement.



Amendment Provision

. The term "Note" and all references thereto, as used throughout this
instrument, shall mean this instrument as originally executed, or if later
amended or supplemented, then as so amended or supplemented, and any successor
instrument as such successor instrument may be amended or supplemented.



Assignability

. This Note shall be binding upon the Companies and their successors and
assigns, and shall inure to the benefit of the Holder and its successors and
assigns, and may be assigned by the Holder in accordance with the requirements
of the Security Agreement. No Company may assign any of its obligations under
this Note without the prior written consent of the Holder, any such purported
assignment without such consent being null and void.



Cost of Collection

. In case of any Event of Default under this Note, the Companies shall, jointly
and severally, pay the Holder the Holder's reasonable costs of collection,
including reasonable attorneys' fees.



Governing Law, Jurisdiction and Waiver of Jury Trial

.



THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

EACH COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY COMPANY, ON THE ONE
HAND, AND THE HOLDER, ON THE OTHER HAND, PERTAINING TO THIS NOTE, THE SECURITY
AGREEMENT OR ANY OF THE OTHER ANCILLARY AGREEMENTS OR TO ANY MATTER ARISING OUT
OF OR RELATED TO THIS NOTE, THE SECURITY AGREEMENT OR ANY OF THE OTHER ANCILLARY
AGREEMENTS PROVIDED, THAT EACH COMPANY ACKNOWLEDGES THAT ANY APPEALS FROM THOSE
COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW
YORK, STATE OF NEW YORK; AND FURTHER PROVIDED, THAT NOTHING IN THIS NOTE SHALL
BE DEEMED OR OPERATE TO PRECLUDE THE HOLDER FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON
THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE HOLDER. EACH COMPANY EXPRESSLY
SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT
COMMENCED IN ANY SUCH COURT, AND EACH COMPANY HEREBY WAIVES ANY OBJECTION WHICH
IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM
NON CONVENIENS. EACH COMPANY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT
SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO THE COMPANY AT THE ADDRESS SET FORTH IN THE
SECURITY AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
EARLIER OF THE COMPANY'S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT
IN THE U.S. MAILS, PROPER POSTAGE PREPAID

EACH COMPANY DESIRES THAT ITS DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, EACH COMPANY HERETO WAIVES ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE HOLDER, AND/OR ANY
COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS NOTE, THE SECURITY
AGREEMENT, ANY OTHER ANCILLARY AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR
THERETO.

Severability

. In the event that any provision of this Note is invalid or unenforceable under
any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of this Note.



Maximum Payments

. Nothing contained herein shall be deemed to establish or require the payment
of a rate of interest or other charges in excess of the maximum permitted by
applicable law. In the event that the rate of interest required to be paid or
other charges hereunder exceed the maximum rate permitted by such law, any
payments in excess of such maximum rate shall be credited against amounts owed
by the Companies to the Holder and thus refunded to the Companies.



Security Interest

. The Holder has been granted a security interest (a) in certain assets of the
Companies and their respective Subsidiaries as more fully described in the
Security Agreement dated as of the date hereof among the Companies and the
Holder and (b) in the equity interests of the Parent's Subsidiaries pursuant to
the Equity Interest Pledge Agreement dated as of the date hereof between the
Parent and the Holder.



Construction

. Each party acknowledges that its legal counsel participated in the preparation
of this Note and, therefore, stipulates that the rule of construction that
ambiguities are to be resolved against the drafting party shall not be applied
in the interpretation of this Note to favor any party against the other.



Registered Obligation

. This Note is intended to be a registered obligation within the meaning of
Treasury Regulation Section 1.871-14(c)(1)(i) and the Company (or its agent)
shall register this Note (and thereafter shall maintain such registration) as to
both principal and any stated interest. Notwithstanding any document, instrument
or agreement relating to this Note to the contrary, transfer of this Note (or
the right to any payments of principal or stated interest thereunder) may only
be effected by (a) surrender of this Note and either the reissuance by the
Companies of this Note to the new holder or the issuance by the Companies of a
new instrument to the new holder, or (b) transfer through a book entry system
maintained by the Companies (or their agent), within the meaning of Treasury
Regulation Section 1.871-14(c)(1)(i)(B).



[Signatures appear on the following pages]

IN WITNESS WHEREOF

, each Company has caused this Secured Convertible Term Note to be signed in its
name effective as of this 19 day of July, 2007.



AMERICAN MOLD GUARD, INC.

By: /s/ Tom Blakeley
Name: Tom Blakeley
Title: CEO

WITNESS:

/s/ Paul Bowman

AMG SCIENTIFIC, LLC

By: /s/ Tom Blakeley
Name: Tom Blakeley
Title: Manager

WITNESS:

/s/ Paul Bowman

TRUST ONE TERMITE, INC.

By: /s/ Tom Blakeley
Name: Tom Blakeley
Title: Director

WITNESS:

/s/ Paul Bowman



EXHIBIT A

OTHER COMPANIES

AMG SCIENTIFIC, LLC, a California limited liability company

TRUST ONE TERMITE, INC., a California corporation

 

EXHIBIT B

NOTICE OF CONVERSION

(To be executed by the Holder in order to convert all or part of
the Secured Convertible Term Note into Common Stock)

American Mold Guard, Inc.
30200 Rancho Viejo Road, Suite G
San Juan Capistrano, CA 92675

The undersigned hereby converts $_________ of the principal due on [specify
applicable Repayment Date] under the Secured Convertible Term Note dated as of
July __, 2007 (the "Note") issued by American Mold Guard, Inc. (the "Parent")
and certain of its Subsidiaries by delivery of shares of Common Stock of the
Parent ("Shares") on and subject to the conditions set forth in the Note.

1. Date of Conversion _______________________

2. Shares To Be Delivered: _______________________

[HOLDER]

By:
Name:
Title: